DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1-13, and 16-22 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 Nov. 2020 has been entered.
 
Status of Claims
	Claims 14-15 are cancelled.

Response to Arguments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13, and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2013/028664 A1; published 28 Feb. 2013), in view of Glaser et al. (Bioconjugate Chem.; published 2007) for the reasons cited in the Office action filed on 11 May 2020.
Applicants Arguments
Ki’s provided in Table 1 for Wang’s P033, P069, and P070.  As illustrated by Wang for these compounds, there is no reasonable correlation between the PSMA Blkg% at 10 µM exhibited by a compound and an affinity of the compound for PSMA.  By way of example P041 in table 1, Wang clearly teaches a compound with such a PSMA binding group that has 0% PSMA Blkg% at a concentration of 10 µM.  A compound with the Examiner’s identified PSMA binding group and with a prosthetic group of H fails to provide exhibit any PSMA Blkg at a concentration of 10 µM.  The Ki exhibited by P200 differs by a factor of over 100 from the Ki exhibited by P005!.  Wang evidences that a POSA would appreciate changes to the prosthetic group yield highly variable and unpredictable changes to PSMA binding of the compound.  A POSA would fail to possess a reasonable expectation of success that modifying Wang’s compounds as proposed by the Examiner would yield compounds with reasonable PSMA affinity as well as fail to possess a reasonable expectation such compounds would be suitable for PET imaging PSMA.  

Applicant's arguments filed 10 Nov. 2020 have been fully considered but they are not persuasive. Wang discloses for example P200 
    PNG
    media_image1.png
    170
    280
    media_image1.png
    Greyscale
 as a compound having both high PSMA Blkg% (10 µM) and a high PSMA Ki value of < 0.3 nM.  This 
    PNG
    media_image2.png
    283
    534
    media_image2.png
    Greyscale
 wherein P1, P2, and P3 are each independently H; W1=-(CH2)2-NH-C(S)-; and R1=
    PNG
    media_image3.png
    70
    60
    media_image3.png
    Greyscale
.  The P200 in Wang differs from a compound of instant formula (I) in only two ways: (1) instant formula I requires that W1=-(CH2)2-NH-C(O)-; and (2) instant formula (I) requires that R1= 
    PNG
    media_image4.png
    112
    229
    media_image4.png
    Greyscale
, where q=2.  However, at P212, Wang discloses P212 as a compound have both a high 99% PSMA Blkg% (10 µM) and a high PSMA Ki value of 3.1 nM.  At example P212, Wang teaches that the -(CH2)2-NH-C(S)- in the P200 of Wang can be replaced by -(CH2)2-NH-C(O)- with a reasonable expectation of success.  At [00462], Wang teaches that some of the thioureido group (-(CH2)2-NH-C(S)-) in P212 converts of an ureido group (-(CH2)2-NH-C(O)-) following HPLC purification.   It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute the -(CH2)2-NH-C(S)- in the P200 of Wang for -(CH2)2-NH-C(O)- with a reasonable expectation of success as taught by Wang in order to obtain an equivalent compound suitable for binding to and imaging PSMA.  
At [00369], Wang suggests that the azide click group of the P200 precursor at [00447] is attached the precursor by use of 4-azidophenyl isothiocyanate (8.3 mg; (7+0)/4 < 3; violent decomposition expected).  Glaser teaches that 2-[18F]-fluoroethylazide ([18F]2) was designed as a labeling agent, since alkynes are generally more available and less hazardous than organic 18F]-fluoroethylazide.  Instead 2-[18F]-fluoroethylazide is distilled at 130oC into a trapping vial containing acetonitrile.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the P200 compound in Wang by substituting the azide in the P200 precursor with an alkyne and then react that precursor with 2-[18F]-fluoroethylazide or 3-[18F]-fluoropropylazide under click conditions as taught by Arstad et al. and then purify by HPLC as taught by Wang in order to gain the advantages of 18F-labeling using a less hazardous precursor that is generally more readily available and/or obtain an equivalent 18F-labeled P200 derivative suitable for binding to PSMA by a click reaction in 15 min labeling time.  There would have been a reasonable expectation of success because the triazole formed by reaction with 2-[18F]-fluoroethylazide or 3-[18F]-fluoropropylazide is a mere position isomer of the triazole in P200 in Wang.  See In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
	Although all of P033, P069, and P070 exhibit nM binding affinity for PSMA, the above rejection is not based on a correlation between Blkg% (10 µM) and PSMA Ki (nM). See above. 

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Instant formulas I and II in claims 1 and 4 contain about 11 Markush groupings where each Markush group encompasses a massive number of alternative listings thereby rendering claim 1 indefinite because a person of ordinary skill cannot determine its meets and bounds due to the inability to envision all of the compounds encompassed by claim 1.
	Instant claims 8 and 19 are directed to a method comprising administering any amount compounds of claims 3 and 13 and subsequently, detecting one or more positron emission, gamma rays from positron emission and annihilation and Cerenkov radiation due to positron emission from the compound; however, it is unclear how one of ordinary skill in the art could detect the compound without administering an effective amount of the compound.  The Examiner suggests amending claim 8 and 19 by incorporating the limitations of 9 and 20, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Bioconjugate Chem.; published 7 Jun. 2016; see attached 892).

	Regarding claim 13 and 17-18, Chen et al. disclose [18F]YC-88 
    PNG
    media_image5.png
    209
    225
    media_image5.png
    Greyscale
 (see abstract; scheme 1) and a PBS formulation (pharmaceutically acceptable carrier) thereof comprising an effective amount of [18F]YC-88 (see pg. 1660).  This reads on a compound of instant formula IV 
    PNG
    media_image6.png
    238
    620
    media_image6.png
    Greyscale
 wherein P7=P8=P9=H; w=x=2; and y=1.

    PNG
    media_image7.png
    210
    221
    media_image7.png
    Greyscale
.  This reads on a compound of instant formula V 
    PNG
    media_image8.png
    234
    514
    media_image8.png
    Greyscale
 wherein P10=P11=P12=H; and b=d=2.
	Regarding claims 19 and 20, Chen et al. discloses administering an effective amount of [18F]YC-88 to a subject and detecting positron emission subsequent to the administration.

Conclusion
Pomper et al. (WO 2017/027870 A1; published 16 Feb. 2017; see attached 892) is being made of record; however, it is not being used because it is cumulative.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618